DETAILED ACTION
This action is a response to an application filed 11/13/19 in which claims 31-55 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (Pub. No.: 2012/0243497), herein Chung.
As to claim 31, Xiong teaches the method of wireless communication, comprising: 
generating uplink control information (UCI), the UCI including at least one of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, a scheduling request, link recovery information, or a channel state information (CSI) (Chung Fig. 10 generating ACK/NACK signal); 
determining whether to multiplex the HARQ ACK information with at least one of the scheduling request, the link recovery information, or the CSI in at least one slot (Chung Fig. 10 and [0036] concurrent transmission of ACK/NACK and SR);  
transmitting the UCI to a base station in the at least one slot based on whether the HARQ ACK information is determined to be multiplexed with the at least one of the scheduling request, the link recovery information, or the CSI in the at least one slot (Chung [0047] In this specification, embodiments of the present invention are described centering on a data transmission and reception relationship between a base station and a terminal [0087] Concurrent transmission of ACK/NACK information and SR is described with reference to FIG. 10.)

As to claim 39, Chung teaches the apparatus for wireless communication, comprising: 
means for generating uplink control information (UCI), the UCI including at least one of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, a scheduling request, link recovery information, or a channel state information (CSI) (Chung Fig. 19 UE processor); 
means for determining whether to multiplex the HARQ ACK information with at least one of the scheduling request, the link recovery information, or the CSI in at least one slot (Chung Fig. 19 UE processor); 
(Chung Fig. 19 UE transmitter) 

As to claim 47, Chung teaches the apparatus of wireless communication, comprising: 
memory at least one processor coupled to the memory and configured to (Chung Fig. 19 memory and processor) 
generate uplink control information (UCI), the UCI including at least one of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, a scheduling request, link recovery information, or a channel state information (CSI) ((Chung Fig. 10 generating ACK/NACK signal)); 

determine whether to multiplex the HARQ ACK information with at least one of the scheduling request, the link recovery information, or the CSI in at least one slot (Chung Fig. 10 and [0036] concurrent transmission of ACK/NACK and SR);  

transmit the UCI to a base station in the at least one slot based on whether the HARQ ACK information is determined to be multiplexed with the at least one of the scheduling request, the link recovery information, or the CSI in the at least one slot (Chung [0047] In this specification, embodiments of the present invention are described centering on a data transmission and reception relationship between a base station and a terminal [0087] Concurrent transmission of ACK/NACK information and SR is described with reference to FIG. 10.)
 
As to claim 55, Chung teaches computer-readable medium storing computer-executable code for wireless communication, when executed by at least one processor, the code configured to cause the at least one processor to (Chung Fig. 19 memory and processor): 
generate uplink control information (UCI), the UCI including at least one of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, a scheduling request, link recovery information, or a channel state information (CSI) (Chung Fig. 10 generating ACK/NACK signal);
determine whether to multiplex the HARQ ACK information with at least one of the scheduling request, the link recovery information, or the CSI in at least one slot (Chung Fig. 10 and [0036] concurrent transmission of ACK/NACK and SR);  

 transmit the UCI to a base station in the at least one slot based on whether the HARQ ACK information is determined to be multiplexed with the at least one of the scheduling request, the link recovery information, or the CSI in the at least one slot (Chung [0047] In this specification, embodiments of the present invention are described centering on a data transmission and reception relationship between a base station and a terminal [0087] Concurrent transmission of ACK/NACK information and SR is described with reference to FIG. 10.)

As to claims 32, 40 and 48, Chung teaches the method of claim 31 and the apparatus of claims 39 and 47 further comprising: encoding HARQ ACK information and the at least one of the scheduling request, the link recovery information, or the CSI based on whether the HARQ ACK information is determined to be multiplexed with the at least one of the scheduling request, the link recovery information, or the CSI (Chung [0189] multiplexing different types of UL control information on the PUSCH, the different types of UL control information may be multiplexed in a physical layer to an encoded bit level or a modulated symbol level so as to be mapped to a physical resource in a time-first manner Fig. 10 and [0036] concurrent transmission of ACK/NACK and SR);  



As to claims 33, 41 and 49, Chung teaches the method of claim 31, and the apparatus of claim 39 and 47, wherein the UCI is transmitted on one of a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH)  (Chung [0189] multiplexing different types of UL control information on the PUSCH)



As to claims 34, 42 and 50, Chung teaches the method of claim 31 and apparatus of claim 39 and 47, further comprising: receiving downlink control information (DCI) from a base station, wherein the UCI is transmitted further based on the DCI (Chung [0148] Embodiment 2-4 relates to UL CC configuration when a UL CC for transmitting UL control information (UL ACK/NACK, CSI, and SR) is configured according to the above Embodiments 2-1 to 2-3 through explicit signaling (cell-specific or UE-specific RRC signaling or L1/L2 control signaling (e.g. a PDCCH of a specific DCI format)))



As to claims 35, 43 and 51 Chung teaches the method of claim 34, and the apparatus of claims 42 and 50 wherein the UCI is transmitted further based on a format of the DCI Chung [0148] Embodiment 2-4 relates to UL CC configuration when a UL CC for transmitting UL control information (UL ACK/NACK, CSI, and SR) is configured according to the above Embodiments 2-1 to 2-3 through explicit signaling (cell-specific or UE-specific RRC signaling or L1/L2 control signaling (e.g. a PDCCH of a specific DCI format)))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 44 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Jitsukawa et al. (Pub. No.: 2012/0063523), herein Jitsukawa.
As to claims 36, 44 and 52, Chung teaches the method of claim 31, and the apparatus of claims 39 and 47

Chung does not teach
wherein the UCI is transmitted with a set of cyclic redundancy check (CRC) bits that is based on a set of UCI bits.  

However Jitsukawa does teach
wherein the UCI is transmitted with a set of cyclic redundancy check (CRC) bits that is based on a set of UCI bits (Jitsukawa [0022] UCI are multiplexed with CRC bits)
	It would have been obvious before the effective filing date to combine the teachings of Chung with Jitsukawa, Jitsukawa teaches us there are bits used for error detection (Jitsukawa [0022])
	Claims 37, 38, 45, 46, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Seo et al. (Pub. No.: 2015/0319777), herein Seo.

As to claims 37, 45 and 53 the combination of Chung teaches the method of claim 31, and the apparatus of claims 39 and 47, 

Chung does not teach
wherein when the HARQ ACK information comprises a number of HARQ processes and a number of codewords

However Seo does teach
wherein when the HARQ ACK information comprises a number of HARQ processes and a number of codewords (Seo [0092] and [0185] HARQ process number and codewords))
It would have been obvious before the effective filing date to combine the teachings of Chung with Seo, because Seo teaches us the UE performs spatial ACK/NACK bundling on a plurality of codewords within one DL subframe and sends spatially bundled ACK/NACK bits for each serving cell through channel selection (Seo [0185])

As to claims 38, 46 and 54, the combination of Chung and Seo teach the method of claim 37 and the apparatus of claims 45 and 53, wherein the HARQ ACK information comprises a set of bits, and the number of the set of bits is based on the number of HARQ processes (Seo [0292] the number of HARQ processes exceeds 8, the 4 bit HARQ number field may be applied, or the 3 bit HARQ process number field may be used while ignoring a case where an HARQ process number is great than or equal to 8.)

It would have been obvious before the effective filing date to combine the teachings of Seo with Chung for the same reasons stated in claim 37.







Response to Arguments
Applicant’s arguments,  filed 12/4/20, with respect to the rejection(s) of claim(s)  31- 55 under Xiong and Park have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung, Jitsukawa and Seo.


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467